787 N.W.2d 498 (2010)
Bruce B. FEYZ, M.D., Plaintiff-Appellant,
v.
MERCY MEMORIAL HOSPITAL, Richard Hiltz, James Miller, D.O. John Kalenkiewicz, M.D., J. Marshall Newbern, D.O., and Anthony Songco, M.D., Defendants-Appellees.
Docket Nos. 140582, 140583. COA Nos. 285880, 289226.
Supreme Court of Michigan.
September 9, 2010.

Order
On order of the Court, the application for leave to appeal the January 5, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.